         Case: 3:21-cv-00361-JZ Doc #: 1 Filed: 02/15/21 1 of 3. PageID #: 1




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

CEDRIC McCOY                                                    CASE NO. ____________________
2816 WASHINGTON STREET, APT. C
CAMDEN, NEW JERSEY 08105                                        JUDGE ______________________

                PLAINTIFF,

        v.

LOVE’S TRAVEL STOPS & COUNTRY STORES, INC.
10601 NORTH PENNSYLVANIA AVENUE
OKLAHOMA CITY, OKLAHOMA 73120

                DEFENDANT.


                                     NOTICE OF REMOVAL


        Pursuant to 28 U.S. C. § 1441, et seq., Defendant Love’s Travel Stops & Country Stores,

Inc. (“Love’s”), hereby removes the above-captioned lawsuit from the Wood County (Ohio) Court

of Common Pleas, Civil Action No. 2021CV0021, to the United States District Court for the

Northern District of Ohio, Western Division.

        In support thereof, Love’s avers and states as follows:

   1.        On January 15, 2021, Plaintiff Cedric McCoy (“McCoy”) filed a civil action in the
             Court of Common Pleas of Wood County, Ohio, Case No. 2021CV0021, against
             Love’s. Copies of the docket and all pleadings filed in the state court action are
             attached hereto as Exhibit “A”.

   2.        McCoy is an individual, currently residing in Camden, New Jersey.

   3.        Love’s is an Oklahoma corporation, with a principal place of business in the State of
             Oklahoma.

   4.        McCoy’s lawsuit purports to state a claim against Love’s for negligence and premises
             liability arising out of a slip and fall on ice and snow that allegedly occurred on January
             23, 2019. Upon information and belief, McCoy is seeking to recover compensatory
             damages in excess of $75,000, exclusive of interest and costs. Liability is disputed.
      Case: 3:21-cv-00361-JZ Doc #: 1 Filed: 02/15/21 2 of 3. PageID #: 2




5.     The Wood County, Ohio, Court of Common Pleas lies within the territorial jurisdiction
       of the United States District Court, Northern District of Ohio, Western Division.

6.     The United States District Court for the Northern District of Ohio, Western Division,
       has original jurisdiction over this action pursuant to 28 U.S.C. § 1332 in as much as the
       matter in controversy exceeds the sum of $75,000, exclusive of interest and costs, and
       is between citizens of different states.

7.     This action is removable from the Court of Common Pleas of Wood County, Ohio,
       pursuant to the provisions of 28 U.S.C. § 1441, et seq.

8.     Concurrent with the filing of this Notice of Removal, Love’s has filed a Notice with
       the Wood County Common Pleas Court via the Wood County Clerk of Courts advising
       the court and all parties of the removal of this action to the United States District Court
       for the Northern District of Ohio, Western Division.

9.     This Notice of Removal is timely filed, within 30 days after service of the Summons
       and Complaint upon Defendant, pursuant to 28 U.S.C. § 1446(b)(1).

10.    Love’s intends to file an Answer and Jury Demand following the docketing of this
       matter in the United States District Court, Northern District of Ohio, Western Division.
       By filing this Notice of Removal, Love’s does not waive any affirmative defenses that
       it is otherwise entitled to assert herein.

                                                  /s/ C. Joseph McCullough
                                                  C. JOSEPH MCCULLOUGH (OH 0069844)
                                                  Attorney for Defendant
                                                  WHITE, GETGEY & MEYER CO., LPA
                                                  7587 Central Parke Boulevard, Suite B
                                                  Mason, Ohio 45040
                                                  Telephone: (513) 583-8888
                                                  Fax: (513) 583-8892
                                                  jmccullough@wgmlpa.com




                                             2
         Case: 3:21-cv-00361-JZ Doc #: 1 Filed: 02/15/21 3 of 3. PageID #: 3




                                     Certificate of Service

       In accordance with the Federal Civil Rules, a true and accurate copy of the foregoing was
served by electronic mail on February 15, 2021, as follows:
Steven M. Recht, Esq.
Attorney for Plaintiff
smr@rechtlaw.com
                                                   /s/ C. Joseph McCullough
                                                   C. JOSEPH MCCULLOUGH (OH 0069844)
                                                   Attorney for Defendant




                                               3
